Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 1 of 43 Page ID
                                 #:11954




                       Declaration of Randall R. Rader




                                     1
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 2 of 43 Page ID
                                 #:11955




          I, Randall R. Rader, declare as follows:

     1. I am an attorney licensed to practice law in the District of Columbia. I am
  the former Chief Judge of the Court of Appeals for the Federal Circuit. I am the
  founder and a principal of The Rader Group PLLC, located at 1940 Duke Street,
  Suite 3031, Alexandria, Virginia. I am 71 years of age and reside in Springfield,
  Virginia.

                                     Qualifications

     2. From 1975 to 1980, I served as Counsel in the House of Representatives
  for representatives serving on the Interior, Appropriations, and Ways and Means
  Committees. Additionally, in the 1980s, I served as Minority and Majority Chief
  Counsel to Subcommittees of the U.S. Senate Committee on the Judiciary.

     3. I served as Chief Judge of the United States Court of Appeals for the
  Federal Circuit from 2010 to 2014. Before that I served as a Circuit Judge on that
  same court from 1990 to 2010. During that period, I ruled on numerous patent
  appeals from the District Courts, the Court of Federal Claims, and the U.S.
  International Trade Commission, authoring hundreds of precedential written
  opinions. Pursuant to a special designation, I also presided as a District Court
  Judge over patent infringement cases in the Northern District of Illinois, the
  Northern District of New York, the Eastern District of New York, and the Eastern
  District of Texas.

     4. The United States Court of Appeals for the Federal Circuit is a United
  States courts of appeals headquartered in Washington D.C. The Federal Circuit is
  the only court of appeals with jurisdiction based on subject matter rather than
  geographic location. Its jurisdiction extends to all appeals on cases arising under
  patent laws. The Federal Circuit was formed by Congress in 1982 to ensure
  uniformity of decisions in patent law matters in view of the highly specialized
  nature of those laws. Accordingly, the decisions of the Federal Circuit on patent
  cases are binding precedent throughout the United States.




                                           2
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 3 of 43 Page ID
                                 #:11956


     5. One of the opinions, which I authored as Chief Judge of the Federal
  Circuit, was the en banc decision in Therasense, Inc. v. Becton, Dickinson and Co.,
  649 F.3d 1276 (2011). The decision concerned a patent applicant’s duty to
  disclose “material information” to the Patent Office during the prosecution of its
  patent application. To this day, the Therasense opinion is regarded as a seminal
  Federal Circuit decision on the ethical and legal duties of patent lawyers. The
  significance of the Therasense decision was evident at the time and is reflected by
  the fact that, in addition to the briefs filed on behalf of the parties, the court
  accepted 33 amicus curiae briefs in the case.

      6. Prior to serving on the Federal Circuit, I was a federal trial judge on the
  United States Claims Court (later the Court of Federal Claims) (1988-1990). I was
  appointed to the United States Claims Court (now the U. S. Court of Federal
  Claims) by President Ronald Reagan in 1988. In my time at the Court of Federal
  Claims, from 1988 through 1990, I presided over trials in each of the Court’s
  jurisdictions, including claims against the United States for patent infringement.

     7. The attached LEXIS search of trial court records shows 99 decisions that I
  authored during my time on the Federal Court of Claims and in those District
  Court cases over which I presided, sitting by special designation.

     8. I left the bench in 2014, and founded The Rader Group PLLC, focusing on
  arbitration, mediation, legal consulting and legal education services. I have
  presided over many arbitrations featuring patent law, including a major arbitration
  under ICC rules in Paris; conducted mediations to settle ongoing litigation; joined
  the law faculty at Tsinghua University (China); conducted full-credit courses at
  leading law schools in Washington, D.C., Charlottesville, Virginia, Seattle, Santa
  Clara, Bangkok, Seoul, Tokyo, Melbourne, and Munich; consulted with major
  corporations and law firms on IP policy and litigation; and advised foreign
  governments on international IP standards. I continue to advocate for
  improvements in innovation policy through speaking engagements worldwide.

     9. For over 25 years, I have been a thought leader in the field of patent law
  and jurisprudence. I have published extensively on patent law, including the
  leading case book (now in its 5th Edition) which I co-author with Prof. Martin J.
  Adelman Cases and Materials on Patent Law (Thomson/West, 2003) and Patent


                                          3
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 4 of 43 Page ID
                                 #:11957


  Law in a Nutshell (Thomson/West, 2008). I have spoken and presented at a very
  large number of IP conferences worldwide. As an appellate judge, I led or
  participated in over sixty delegations to foreign nations in Asia and Europe to teach
  or discuss intellectual property concepts. I have also participated in several IP
  seminars in Israel to the Israeli Judiciary. Since June 2013, I have taught courses
  on U.S. patent law at Tsinghua Law School, sometimes called the “Harvard
  University of China.” I have also taught many basic and advanced patent law
  courses for over thirty years at the George Washington University Law School.

     10. Attached is a list of my publications over the previous ten years.

     11. Attached is a list of other cases in which I testified as an expert at
  deposition or at trial, during the previous four years

                                Background of this Case

    12. Unless otherwise stated, I have carefully reviewed the case materials
  mentioned below and if called to testify as a witness, I could and would
  competently testify and offer expert opinion on this record.

      13. It is my understanding that a district court of the Central District of
  California issued an order setting aside a final judgment and permanent injunction
  in the patent infringement action Cap Export, LLC v. Zinus, Inc., 2:16-cv-00371
  SVW (MRWx). In that order (Dkt. 295, “Order”), the Court discussed the due
  diligence requirement of Fed. R. Civ. P. 60(b)(3), referring to it by the header “Due
  Diligence.”

      14. The Order does not set forth, prior to the Court’s reaching its decision to
  set aside its earlier judgment, any evidence in the form of an expert opinion
  bearing on the meaning of the “due diligence” obligation for attorneys conducting
  patent litigation before a District Court.

     15. I reiterate my extensive experience and understanding of patent law and its
  practice in the Federal Courts of the United States after decades as a circuit judge
  on the Court of Appeals for the Federal Circuit (“Federal Circuit”) and then as the
  Chief Judge of the Federal Circuit, and from my sitting by designation as a trial
  judge presiding over patent infringement cases in various districts across the
  United States, and also from my relationships and ongoing consultations with


                                            4
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 5 of 43 Page ID
                                 #:11958


  accomplished members of the patent bar and law school academics in the field of
  patent law. Based on this experience, I possess what I believe to be an excellent
  understanding of the standard of care demanded of attorneys practicing patent law
  at the trial level.

     16. In this Declaration, I submit evidence to the Court in the form of expert
  opinion. I believe this evidence bears on, and is highly relevant to, the question of
  whether the conduct of the attorneys representing Cap Export LLC satisfied the
  “due diligence” requirement of Rule 60(b)(3) sufficient to permit the final
  judgment and permanent injunction (Dkt. 243) to be set aside. I do not, however,
  submit my opinion about the specific attorneys in the matter before the Court, nor
  do I second-guess the decision made by the Court in the Order, but rather I submit
  evidence in the form of an expert opinion for consideration by the Court.

                                     Facts of the Case

     17. In the paragraphs below, I set forth my understanding of the facts of the
  case that form the factual basis for my opinion. Although some of these facts
  might still be in contention, the facts of the case set forth below are sufficient for
  me to consider the narrow issue of due diligence under Rule 60(b)(3).

     18. Cap Export was accused of patent infringement and made a claim for
  declaratory judgment of invalidity. (ECF Dkt. 1)

     19. A non-trivial amount is at stake in the lawsuit, considering that the patent
  owner Zinus received a judgment for $1.1 million. (ECF Dkt. 243) The lawsuit is
  not one which the parties were likely to have resolved without performing
  discovery to prepare their cases, considering the amount in dispute.

     20. I observe that the lawsuit is in a district (the Central District of California)
  that does not have patent local rules, and that the presiding district judge (The
  Honorable Stephen V. Wilson) does not have a special standing order that sets
  forth the judge’s own patent rules.

     21. It is my understanding that documentary evidence of highly material
  anticipatory prior art is present in the files (on an email server) of Zinus.

     22. An attorney for Cap Export took the deposition of Zinus’ president, who


                                             5
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 6 of 43 Page ID
                                 #:11959


  knew about that prior art. The Order setting aside the judgment (ECF Dkt. 295)
  finds that Zinus’ president made “affirmative misrepresentations” by not revealing
  the existence of that prior art in his deposition.

     23. It is my understanding that Cap Export’s attorneys never served a request
  for production of documents on Zinus to which the documentary evidence would
  have been responsive. Cap Export’s attorneys did not serve a request for
  production of documents asking Zinus to turn over relevant prior art in Zinus’
  possession or control.

     24. According to the Order (ECF Dkt. 295), Cap Export’s attorneys never
  served an interrogatory asking Zinus to identify relevant prior art of which Zinus
  was aware.

      25. It is my understanding that Cap Export’s attorneys never took a Rule
  30(b)(6) deposition of Zinus. Thus, Cap Export’s attorneys did not take a Rule
  30(b)(6) deposition of Zinus in which one “noticed matter” would have been all
  relevant prior art of which Zinus was aware.

     26. It is my understanding that Cap Export’s attorneys never took a the
  deposition of the only listed inventor of the asserted patent and never served formal
  discovery seeking information from the inventor.

    27. According to the Order (ECF Dkt. 295), Cap Export’s attorneys
  commissioned three prior art searches from multiple separate prior art search
  companies, but none of these searches revealed the prior art mentioned above.

      28. It is my understanding that the lawsuit proceeded all the way through the
  close of fact discovery, through the close of expert discovery, and then concluded
  with the Stipulated Final Judgment and Permanent Injunction that was signed by
  Cap Export, Abraham Amouyal, Zinus and the presiding district court judge. (ECF
  Dkt. 243) The consent judgment was entered as the final judgment in the case and
  ordered Cap Export and Abraham Amouyal to pay $1.1 million to Zinus and
  permanently enjoined Cap Export and Abraham Amouyal from further acts of
  infringement.




                                           6
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 7 of 43 Page ID
                                 #:11960


                                        Opinion

      29. The conduct of Cap Export’s attorneys was not sufficient to show a
  diligent performance of discovery and falls far below the standard of care required
  and demanded of attorneys practicing patent litigation before the Federal Courts of
  the United States. In my informed opinion, an attorney representing an accused
  infringer (where the infringer party has pled invalidity of the asserted patent) must
  serve formal discovery on the patent owner seeking from the patent owner all
  relevant prior art of which the patent owner is aware. To fail to serve such formal
  discovery is to demonstrate attorney conduct that falls well short of a minimal bar
  of attorney competence. Fundamental attorney competence requires the service of
  such formal discovery regardless of whether a particular witness (for example, the
  president of the patent owner Zinus) might testify inaccurately in a deposition, or
  might make deliberate affirmative misrepresentations in an effort to conceal prior
  art. The standard of care demanded of an attorney practicing patent litigation
  requires that the attorney serve proper discovery, including requests for production
  of documents under Rule 34, in every patent infringement case as an initial step of
  conducting discovery.

      30. Moreover, it is my opinion that the standard of care further required Cap
  Export’s attorneys to use information obtained through earlier production of
  documents in a later follow-up deposition of the patent owner under Rule 30(b)(6)
  because the patent owner Zinus is a company. A Rule 30(b)(6) deposition is
  generally the most important deposition because it allows the deposing party to set
  forth “matters for examination” in the deposition notice, thereby imposing on the
  deponent party a well-known affirmative duty to investigate each noticed matter,
  and then to come to the deposition prepared to explain the results of the
  investigation, with the testimony being binding on the company party. A failure to
  use this discovery tool to search for evidence of prior art within a patent owner’s
  knowledge or files is a serious lapse in attorney competence. It is difficult to
  imagine a reason why an attorney representing an accused infringer would not to
  ask the patent owner in a Rule 30(b)(6) deposition to divulge the results of a prior
  art search of its files and documents.

     31. The presumption of patent validity under 35 U.S.C. § 282 can be overcome
  only by clear and convincing evidence, such as evidence of prior art that


                                           7
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 8 of 43 Page ID
                                 #:11961


  anticipates or makes obvious the invention claimed in the patent. Technology
  Licensing Corp. v. Videotek Inc., 545 F.3d 1316, 1327 (Fed. Cir. 2008). There is a
  clear need for uniformity and certainty in the way district courts apply the due
  diligence requirement under Rule 60(b)(3) relating to the discovery of that prior
  art, so that similar hurdles for setting aside a patent infringement judgment are
  applied throughout the district courts. The minimum standard of due diligence
  under Rule 60(b)(3) for discovering prior art in a patent case should never fall
  below the standard of care demanded of all attorneys practicing patent litigation
  before the Federal Courts of the United States.

     32. Other than the few exceptions in the paragraphs that follow, I can think of
  no legitimate excuse for a failure to serve and conduct basic and fundamental
  discovery to learn of prior art in the patent owner’s knowledge or possession. This
  fundamental practice is a basic and undeniable part of a patent attorney’s duty of
  care in a case expected to move to trial or other advanced stages.

      33. There are cases in which attorneys representing an accused infringer may
  file an answer and may counterclaim and/or plead an affirmative defense of
  invalidity, and yet may justifiably not serve formal discovery early in the case. A
  situation comes to mind in which the patent owner and the accused infringer have a
  prior course of dealing. There may be an understanding that it is highly likely that
  the case will settle early. In such cases, the accused infringer may even instruct its
  attorneys not to conduct discovery, but rather to keep attorney fees to a minimum
  in the early stages during which the parties are negotiating settlement. The patent
  owner may, for example, demand only a modest nuisance payment to settle, as
  may be recognized by the participants in the lawsuit from the outset of the case. I
  conclude that this possibility does not apply to Cap Export in this case.

     34. In addition to the early settlement/nuisance value suits mentioned in the
  paragraph above, I note that local patent case rules may require the patent owner to
  produce documents and to make certain disclosures, regardless of whether the
  accused infringer has served formal discovery requests seeking the information .
  For example, the United States District Court for the Northern District of
  California has Patent Local Rules, and Patent Local Rule 3-2 is entitled “Document
  Production Accompanying Disclosure”. This Rule 3-2 requires “a party claiming



                                           8
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 9 of 43 Page ID
                                 #:11962


  patent infringement” to produce to each opposing party or to make available for
  inspection and copying:




  The mandatory disclosure imposed by this local patent rule is to be made “not later
  than 14 days after the Initial Case Management Conference.” In a district that has
  such Patent Local Rules, a party may supply the fundamental information called
  for without the need for the attorney representing an accused infringer to serve
  formal discovery requests seeking the prior art in the files of the patent owner.
  Similarly, the presiding trial judge may have standing orders that effectively
  impose disclosure obligations on the patent owner in similar fashion to the way
  Patent Local Rules might impose such an obligation. In a district that does not
  have Patent Local Rules, individual trial judges may adopt their own modified
  versions of the Patent Local Rules of other districts. If a presiding judge were to
  have such standing orders, the discovery obligations of attorneys representing an
  accused infringer might find a substitute in those rule obligations. In rendering my
  opinion, I considered that the Central District of California does not have Patent
  Local Rules, and Judge Stephen V. Wilson does not have standing orders that
  impose similar disclosure requirements on the patent owner.




                                           9
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 10 of 43 Page ID
                                 #:11963


                             Basis and Reasons for Opinion

      35. A party accused of infringing a patent by making, using, offering for sale,
  or selling a particular product typically asserts a number of defenses, almost
  always including the defense that the patent is invalid based on one or more of the
  statutory provisions in 35 U.S.C. §§ 101, 102, 103 and 112 and the defense that the
  product in question does not infringe the patent under 35 U.S.C. § 271.

     36. A party accused of infringing a patent may also raise the defense that the
  patent is unenforceable because of the patent applicant’s inequitable conduct. In
  such a case, for example, the patent applicant’s intentional failure to disclose
  “material information” to the Patent Office during the prosecution of the
  application may give rise to this defense.

     37. It is my experience as trial judge in patent infringement cases that attorneys
  representing a party accused of infringing a patent are especially aggressive in
  discovery in cases in which a large amount of money is at stake in the litigation.

     38. A party accused of infringing a patent almost always uses the discovery
  tools described in the Federal Rules of Civil Procedure. These tools include:

        ● oral deposition of fact and expert witnesses (Rule 30),

        ● interrogatories to the patent owner (Rule 33),

        ● requests for production of documents and things (Rule 34), and

        ● requests for admission by the patent owner (Rule 36).

     39. The first, second, and third discovery tools mentioned above are almost
  always used by the party accused of infringing a patent to identify prior art that
  might be a basis for asserting that the asserted patent is invalid under 35 U.S.C.
  § 102 as anticipated or §103 as obvious.

      40. There are many posts on the Internet that guide an attorney in the use of
  the discovery tools mentioned above, as well as scholarly texts, such as the treatise
  Patent Litigation listed below in the “Materials Reviewed” section. Senior
  attorneys make it a point to teach younger lawyers the proper conduct of discovery
  by searching for prior art, such as printed publication prior art, public use prior art,


                                             10
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 11 of 43 Page ID
                                 #:11964


  and on-sale prior art. These skills are the basis of patent law litigation practices.
  One common and important form of prior art takes the form of a product or device
  that was either publicly used or offered for sale prior to the patent’s effective filing
  date. This form of prior art under 35 U.S.C. § 102 sometimes avoids easy
  detection because it may not have been recorded in a printed publication or other
  form that is easily located on the Internet by a simple word search. Thus, in the
  context of the §102 on-sale bar, a patent attorney knows to seek such important
  prior art in the non-public files of the patentee.

      41. Section 4:2.3 “Discovery Objectives for an Accused Infringer” in the
  treatise Patent Litigation, identified below in the “Materials Reviewed” section,
  lists the topics that an attorney, who represents a party accused of infringing a
  patent, investigates through the discovery tools mentioned above, to develop the
  defenses mentioned above. The listed topics include:

        ● how the inventors were practicing the invention before the parent
          application was filed,

        ● any offers for sale or sales of the invention prior art to the filing date of
          the patent application,

        ● all prior art references,

        ● the patentee’s knowledge of the prior art references, and

        ● all information regarding any product or method of the patentee which
          the patentee claims is covered by the claims at issue.

      42. It is my experience as a trial judge in patent infringement cases that the
  discovery phase of a patent infringement case is typically the most labor-intensive
  period in patent litigation and that attorneys representing a party accused of
  infringing a patent bear a substantial duty to pursue discovery in search of
  documents and information that might support the defenses mentioned above.

                                  My Work In This Case

     43. The compensation to be paid for my study and testimony in this case is
  based on the hourly rates: $1,000.00 for me, $600.00 for my assistant Scott
  Daniels, and $100.00 for my assistant Jinrong Li.

                                             11
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 12 of 43 Page ID
                                 #:11965


                                 Materials Reviewed

     44. To form my opinion as expressed above, I have considered the facts and
  data described in the following documents of record in Cap Export, LLC v. Zinus,
  Inc. et al, 2:16-cv-00371-SVW-MRW:

        ● Complaint for Declaratory Relief 28 U.S.C. §§ 2201 by Cap Export dated
          January 15, 2016 ( ECF Dkt. 1);

        ● Answer and Counterclaims by Zinus, Inc. dated February 13, 2016 (ECF
          Dkt. 11);

        ● Stipulated Final Judgment and Permanent Injunction, dated May 30,
          2019 (ECF Dkt. 243);

        ● Cap Export, LLC and Abraham Amouyal’s Notice of Motion and Motion
          to Set Aside the Judgments, or in the Alternative to Stay the Judgment
          and Reopen Discovery, dated September 29, 2019 (ECF Dkt. 249);

        ● Zinus, Inc.’s Opposition to Cap Export, LLC’s and Abraham Amouyal’s
          Motion to Set Aside the Judgment, or in the Alternative to Stay the
          Judgment and Reopen Discovery, dated October 7, 2019 (ECF Dkt. 255);

        ● Cap Export, LLC and Abraham Amouyal’s Reply in Support of Motion
          to Set Aside the Judgments, or in the Alternative to Stay the Judgment
          and Reopen Discovery, dated October 14, 2019 (ECF Dkt. 256);

        ● Zinus, Inc.’s Brief in Response to the Court’s Request to Explain: 1)
          Diligence under Rule 60, and 2) Patent Law, dated November 25, 2019
          (ECF Dkt. 286);

        ● Cap Export, LLC and Abraham Amouyal’s Supplemental Brief Per
          the Court’s November 18, 2019 Order, dated November 25, 2019
          (ECF Dkt. 287); and

        ● Order Granting Cap Export’s Motion to Set Aside Judgment Pursuant to
          FRCP 60(b)(3), dated May 11, 2020 (ECF Dkt. 295).

        ● Patent Litigation, Section 4:2.3 “Discovery Objectives for an Accused
          Infringer” by Brian Ferguson of Weil, Gotshal & Manges, and Laurence

                                         12
Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 13 of 43 Page ID
                                 #:11966


           H. Pretty of Pretty, Schroeder, Bruggemann & Clark, Editor, Practicing
           Law Institute (2011).

        ● Rule 60 of the Federal Rules of Civil Procedure.

        • Letter from Lester Wallace to me, dated May 18, 2020.

        I declare under penalty of perjury under the laws of the United States of
  America that the forgoing is my true and correct opinion in this matter.




  Dated: June 3, 2020                    By:
                                                Randall R. Rader, Declarant




                                           13
     Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 14 of 43 Page ID
                                      #:11967                                 Page 6 of 31
                    Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM

Judge : Randall Ray Rader

 Cases (99)


1.        Cornell Univ. v. Hewlett-Packard Co., 609 F. Supp. 2d 279
          Overview: Defendant's motion for JMOL was granted as to damages award, under           Jurisdiction
          35 U.S.C.S. § 284, because jury's application of entire market value rule to CPU       U.S. Federal
          brick was unsupported as a matter of law because the record contained insufficient     Court
          evidence to establish the required nexus between the patented aspect of the            United States District
          infringing processors and entire CPU brick.                                            Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 March 30, 2009



2.        Diebold, Inc. v. United States, 16 Cl. Ct. 193
          Overview: A taxpayer was not entitled to a tax refund because the taxpayer failed to   Jurisdiction
          secure the Commissioner of Internal Revenue's consent to any change in an              U.S. Federal
          accounting method on the basis of which income was regularly computed.                 Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 January 18, 1989



3.        IP Innovation L.L.C. v. Red Hat, Inc., 705 F. Supp. 2d 687
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States District
                                                                                                 Court for the Eastern
                                                                                                 District of Texas,
                                                                                                 Marshall Division
                                                                                                 Date
                                                                                                 March 02, 2010



4.        Loral Fairchild Corp. v. Victor Co. of Japan, 911 F. Supp. 76
          Overview: In plaintiff's patent infringement action, the court granted defendant's     Jurisdiction
     Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 15 of 43 Page ID
                                      #:11968                                 Page 7 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                       U.S. Federal
          motion for sanctions since plaintiff alleged a new claim and theory of liability following
          discovery after the court's construction of a prior claim.                                   Court
                                                                                                       United States District
                                                                                                       Court for the Eastern
                                                                                                       District of New York
                                                                                                       Date
                                                                                                       January 05, 1996



5.        Adams v. United States, 20 Cl. Ct. 132
                                                                                                       Jurisdiction
                                                                                                       U.S. Federal
                                                                                                       Court
                                                                                                       United States Claims
                                                                                                       Court
                                                                                                       Date
                                                                                                       April 12, 1990



6.        Brahms v. United States, 18 Cl. Ct. 471
          Overview: The refusal of the IRS to abate interest was not subject to judicial review        Jurisdiction
          because Congress had vested the IRS with sole discretion to abate assessments of             U.S. Federal
          interest attributable to IRS error or delay.                                                 Court
                                                                                                       United States Claims
                                                                                                       Court
                                                                                                       Date
                                                                                                       October 27, 1989



7.        Cornell Univ. v. Hewlett-Packard Co., 2008 U.S. Dist. LEXIS 39343
                                                                                                       Jurisdiction
                                                                                                       U.S. Federal
                                                                                                       Court
                                                                                                       United States District
                                                                                                       Court for the
                                                                                                       Northern District of
                                                                                                       New York
                                                                                                       Date
                                                                                                       May 08, 2008
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 16 of 43 Page ID
                                       #:11969                                 Page 8 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


8.         Deuterium Corp. v. United States, 19 Cl. Ct. 624
           Overview: Defendant United States was granted summary judgment on plaintiff's           Jurisdiction
           patent infringement claim where two steps of plaintiff's claim were absent from         U.S. Federal
           defendant's accused process in its heat exchanger.                                      Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   February 23, 1990



9.         Embrey v. United States, 17 Cl. Ct. 617
           Overview: The parties' ruined business relations and plaintiff's inadequate             Jurisdiction
           performance adequately supported defendant government's decision to terminate the       U.S. Federal
           contract. Such a decision was not made arbitrarily and capriciously or in bad faith.    Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   July 17, 1989



10.        Loral Fairchild Corp. v. Victor Co., 906 F. Supp. 798
           Overview: The common meaning of a term to one of ordinary skill in the art              Jurisdiction
           controlled when plaintiff patentee does not clearly explain the terms in its patent     U.S. Federal
           claims.                                                                                 Court
                                                                                                   United States District
                                                                                                   Court for the Eastern
                                                                                                   District of New York
                                                                                                   Date
                                                                                                   October 18, 1995



11.        Loral Fairchild Corp. v. Victor Co. of Japan, 906 F. Supp. 813
           Overview: A patent holder's failure to comply with the marking requirement              Jurisdiction
           precluded it from recovering damages for infringing sales or uses that occurred prior   U.S. Federal
           to the date it filed its patent infringement lawsuit.                                   Court
                                                                                                   United States District
                                                                                                   Court for the Eastern
                                                                                                   District of New York
                                                                                                   Date
                                                                                                   November 07, 1995
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 17 of 43 Page ID
                                       #:11970                                 Page 9 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


12.        Loral Fairchild Corp. v. Victor Co. of Japan, Ltd., 931 F. Supp. 1014
           Overview: Defendant's motion for judgment as a matter of law was granted                   Jurisdiction
           because no infringement of plaintiff's patents existed where infringed device did not      U.S. Federal
           contain claimed structure and other infringed device relied on prior art.                  Court
                                                                                                      United States District
                                                                                                      Court for the Eastern
                                                                                                      District of New York
                                                                                                      Date
                                                                                                      July 12, 1996



13.        Ristvedt-Johnson, Inc. v. Brandt, Inc., 805 F. Supp. 557
           Overview: In patent infringement suits over coin-sorting machines, the patent holder       Jurisdiction
           recovered lost profits where there was no acceptable non-infringing substitute, but        U.S. Federal
           recovered royalties instead of profits where there may have been an acceptable             Court
           substitute.                                                                                United States District
                                                                                                      Court for the
                                                                                                      Northern District of
                                                                                                      Illinois, Eastern
                                                                                                      Division
                                                                                                      Date
                                                                                                      October 19, 1992



14.        SMS Data Products Group, Inc. v. United States, 19 Cl. Ct. 612
           Overview: Under the Contract Disputes Act, claims court lacked jurisdiction over           Jurisdiction
           plaintiff contractor's claim for lost profits for wrongful termination of its government   U.S. Federal
           contract because plaintiff did not first submit its claim to the contracting officer.      Court
                                                                                                      United States Claims
                                                                                                      Court
                                                                                                      Date
                                                                                                      March 01, 1990



15.        Walsky Constr. Co. v. United States, 20 Cl. Ct. 317
           Overview: Defendant was unable to prove executive privilege because documents              Jurisdiction
           did not meet the two prong test; the documents did not record pre-decisional agency        U.S. Federal
           conduct and they did not contain decisional information.                                   Court
                                                                                                      United States Claims
                                                                                                      Court
                                                                                                      Date
                                                                                                      April 27, 1990
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 18 of 43 Page ID
                                       #:11971                                 Page 10 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


16.        C.E. Equip. Co. v. United States, 17 Cl. Ct. 293
           Overview: Plaintiffs were denied their motion for partial summary judgment in         Jurisdiction
           infringement suit against government because there were factual disputes about the    U.S. Federal
           meaning of certain claim terms, accused device, and process.                          Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 June 22, 1989



17.        Cornell Univ. v. Hewlett-Packard Co., 2008 U.S. Dist. LEXIS 41848
           Overview: Court excluded plaintiffs' expert's testimony that the whole market value   Jurisdiction
           of defendant corporation's servers and workstations should be used as the royalty     U.S. Federal
           base in a patent infringement action because plaintiffs and their expert had not      Court
           drawn any connection between the market for servers and workstations and the          United States District
           patented invention.                                                                   Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 May 27, 2008



18.        Cornell Univ. v. Hewlett-Packard Co., 2008 U.S. Dist. LEXIS 60209
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States District
                                                                                                 Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 August 01, 2008



19.        Cornell Univ. v. Hewlett-Packard Co., 2009 U.S. Dist. LEXIS 41408
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States District
                                                                                                 Court for the
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 19 of 43 Page ID
                                       #:11972                                 Page 11 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                   Northern District of
                                                                                                   New York
                                                                                                   Date
                                                                                                   May 15, 2009



20.        Davis v. United States, 21 Cl. Ct. 84
                                                                                                   Jurisdiction
                                                                                                   U.S. Federal
                                                                                                   Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   July 26, 1990



21.        Deuterium Corp. v. United States, 21 Cl. Ct. 132
           Overview: A corporation's complaint was dismissed with prejudice because the            Jurisdiction
           parties had been involved in litigation for a number of years and there was no          U.S. Federal
           legitimate reason for the corporation to withdraw on the eve of trial.                  Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   August 14, 1990



22.        Eliel v. United States, 18 Cl. Ct. 461
           Overview: The court of claims lacked jurisdiction over the portions of debtors'         Jurisdiction
           complaint as the allegations raised either an inadequate equitable estoppel claim or    U.S. Federal
           an implied-in-law contract claim against the government.                                Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   October 25, 1989



23.        Fausto v. United States, 16 Cl. Ct. 750
           Overview: The United States Claims Court had no jurisdiction over a government          Jurisdiction
           employee's Title VII claim, nor did it have jurisdiction over a dependent claim based   U.S. Federal
           upon a settlement agreement.                                                            Court
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 20 of 43 Page ID
                                       #:11973                                 Page 12 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  May 12, 1989



24.        Gahagan v. United States, 19 Cl. Ct. 168
           Overview: Where employer rescheduled employees' regular shifts so that they did        Jurisdiction
           not receive premium pay when they were on leave for jury or military duty,             U.S. Federal
           rescheduling was not holiday blind and violated statutes. Employees were entitled to   Court
           premium back pay.                                                                      United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  December 20, 1989



25.        Griffin & Dickson v. United States, 16 Cl. Ct. 347
           Overview: Contract appeals board erred in dismissing with prejudice a contractor's     Jurisdiction
           appeal from denial of claims for additional compensation because board failed to       U.S. Federal
           consider sanctions short of dismissal for failure to comply adequately with pretrial   Court
           order.                                                                                 United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  February 24, 1989



26.        Griffin & Dickson v. United States, 21 Cl. Ct. 1
           Overview: A contractor was entitled to attorneys' fees and costs incurred before the   Jurisdiction
           court and an administrative board of appeals because the contractor was the            U.S. Federal
           prevailing party and the position of the government was not substantially justified.   Court
                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  June 28, 1990



27.        Hammon v. United States, 21 Cl. Ct. 14
           Overview: Where a taxpayer was responsible for paying taxes due to his status and      Jurisdiction
           authority as corporate president and majority shareholder, he was liable for           U.S. Federal
           nonpayment of employment taxes because his reckless disregard of his duty              Court
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 21 of 43 Page ID
                                       #:11974                                 Page 13 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                United States Claims
           constituted willfulness.
                                                                                                Court
                                                                                                Date
                                                                                                July 09, 1990



28.        Heimark v. United States, 18 Cl. Ct. 15
           Overview: Where the taxpayer was company treasurer but only prepared checks          Jurisdiction
           and lacked other fiscal authority, he was not liable for a tax penalty for unpaid    U.S. Federal
           company employment taxes, and he was entitled to a refund from the IRS for paying    Court
           part of the penalty.                                                                 United States Claims
                                                                                                Court
                                                                                                Date
                                                                                                August 18, 1989



29.        IP Innovation L.L.C. v. Red Hat, Inc., 705 F. Supp. 2d 692
                                                                                                Jurisdiction
                                                                                                U.S. Federal
                                                                                                Court
                                                                                                United States District
                                                                                                Court for the Eastern
                                                                                                District of Texas,
                                                                                                Marshall Division
                                                                                                Date
                                                                                                March 29, 2010



30.        Lathan Co. v. United States, 20 Cl. Ct. 122
           Overview: Genuine issues of material fact existed, precluding summary judgment,      Jurisdiction
           in plaintiff contractor's action for an equitable adjustment due to differing site   U.S. Federal
           conditions and hindered performance.                                                 Court
                                                                                                United States Claims
                                                                                                Court
                                                                                                Date
                                                                                                April 10, 1990



31.        National Ass'n of Postal Supervisors v. United States, 21 Cl. Ct. 310
           Overview: The court dismissed the labor organization's complaint because the labor   Jurisdiction
                                                                                                U.S. Federal
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 22 of 43 Page ID
                                       #:11975                                 Page 14 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           organization's collection of membership dues from health plan enrollees was a            Court
           regularly conducted business activity unrelated to the labor organization's tax-exempt   United States Claims
           purpose.                                                                                 Court
                                                                                                    Date
                                                                                                    August 14, 1990



32.        Noel v. United States, 16 Cl. Ct. 166
           Overview: The court lacked subject matter jurisdiction over a claimant's suit to         Jurisdiction
           recover currency seized by the DEA because the Fourth and Fifth Amendments,              U.S. Federal
           which the claimant alleged were violated, did not mandate payment of money               Court
           damages.                                                                                 United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    January 05, 1989



33.        OAO Corp. v. United States, 17 Cl. Ct. 91
           Overview: A contractor and the government reached an implied-in-fact contract for        Jurisdiction
           start-up-costs. The bargaining and the parties' conduct showed mutuality of intent,      U.S. Federal
           offer, acceptance, consideration, and that an officer had authority to bind the          Court
           government.                                                                              United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    May 24, 1989



34.        PA Advisors, Inc. v. Google, Inc., 706 F. Supp. 2d 739
           Overview: Internet search engine companies were entitled to summary judgment of          Jurisdiction
           non-infringement in an action filed by owner of a patent that claimed method of          U.S. Federal
           returning more pertinent Internet search results; asserted claims required               Court
           identification of particular parts of speech, and accused services stored words          United States District
           without regard to their parts of speech.                                                 Court for the Eastern
                                                                                                    District of Texas,
                                                                                                    Marshall Division
                                                                                                    Date
                                                                                                    March 11, 2010



35.        Robinson Contracting Co. v. United States, 16 Cl. Ct. 676
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 23 of 43 Page ID
                                       #:11976                                 Page 15 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           Overview: Accord and satisfaction occurred when contractor and government                 Jurisdiction
           negotiated written agreement whereby remaining work was dropped from contract             U.S. Federal
           through issuance of change order and government paid agreed amount to                     Court
           contractor.                                                                               United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     April 25, 1989



36.        SMS Data Products Group, Inc. v. United States, 17 Cl. Ct. 1
           Overview: Proper remedy, where defendant was collaterally estopped from trying to         Jurisdiction
           prove it wrongfully terminated contract, was to convert decision into a termination for   U.S. Federal
           the convenience of the government.                                                        Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     May 11, 1989



37.        Steve Altman Photography v. United States, 18 Cl. Ct. 267
           Overview: Where photographer granted government agency license to use                     Jurisdiction
           photographs for "public relations" purposes, publication of photos in annual report       U.S. Federal
           was not copyright infringement, but release of photo to national magazine was.            Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     September 29, 1989



38.        Alta Verde Industries, Inc. v. United States, 18 Cl. Ct. 595
           Overview: Beef ranchers were not entitled to mandatory compensation for profits           Jurisdiction
           lost after the government initiated a dairy termination program because the               U.S. Federal
           government program was a lawful action and therefore losses under it were not             Court
           recoverable.                                                                              United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     November 15, 1989



39.        American Pacific Roofing Co. v. United States, 21 Cl. Ct. 265
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 24 of 43 Page ID
                                       #:11977                                 Page 16 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           Overview: A government contractor satisfied the statutory requirements for proper       Jurisdiction
           submission of a claim to the contracting officer and requested a final decision,        U.S. Federal
           therefore, the Court of Claims had jurisdiction over the matter.                        Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   July 31, 1990



40.        Archer v. United States, 18 Cl. Ct. 603
           Overview: Government employees in one agency were not entitled to a pay                 Jurisdiction
           increase when cap was put on salaries but they were entitled to an hourly increase      U.S. Federal
           for a later year because there was no cap and their salaries were to be comparable      Court
           to other agency.                                                                        United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   October 05, 1989



41.        Beasley v. United States, 21 Cl. Ct. 236
           Overview: Denial of the airman's petition for reinstatement was not arbitrary and       Jurisdiction
           capricious where it was based upon evidence unavailable at his court martial            U.S. Federal
           proceeding and a confession that was precluded in the court martial but admitted        Court
           before the board.                                                                       United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   August 09, 1990



42.        Biener GmbH v. United States, 17 Cl. Ct. 802
           Overview: The United States did not breach its requirements contract with a shipper     Jurisdiction
           where the United States moved certain goods through other providers because those       U.S. Federal
           procurements fell outside of the express and agreed-to scope of the contract with the   Court
           shipper.                                                                                United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   August 08, 1989



43.        Cedar Chemical Corp. v. United States, 18 Cl. Ct. 25
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 25 of 43 Page ID
                                       #:11978                                 Page 17 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           Overview: Pesticide producer did not lose the benefit of its bargain with EPA         Jurisdiction
           because it bargained not for prompt payment, but for prompt processing by EPA,        U.S. Federal
           which it received. Court had no authority to certify the claim for payment from the   Court
           Judgment Fund.                                                                        United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 August 18, 1989



44.        Chipps v. United States, 19 Cl. Ct. 201
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 January 02, 1990



45.        ClearValue, Inc. v. Pearl River Polymers, Inc., 704 F. Supp. 2d 584
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States District
                                                                                                 Court for the Eastern
                                                                                                 District of Texas,
                                                                                                 Tyler Division
                                                                                                 Date
                                                                                                 April 05, 2010



46.        Commercial Energies, Inc. v. United States, 20 Cl. Ct. 140
           Overview: The United States could not award a contract under the evaluation           Jurisdiction
           preference for small disadvantaged businesses in which it did not apply the           U.S. Federal
           preference factor to all of the line items on which it intended to base its award.    Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 April 16, 1990
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 26 of 43 Page ID
                                       #:11979                                 Page 18 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


47.        Cornell Univ. v. Hewlett-Packard Co., 654 F. Supp. 2d 119
           Overview: Where jury found that defendant infringed patent describing technology      Jurisdiction
           for issuing multiple and out-of-order computer processor instructions in single       U.S. Federal
           machine clock cycle, defendant was not entitled to judgment as a matter of law        Court
           because there was substantial evidence showing that the accused products satisfied    United States District
           each element of the asserted claims.                                                  Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 April 24, 2009



48.        Cornell Univ. v. Hewlett-Packard Co., 2008 U.S. Dist. LEXIS 41833
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States District
                                                                                                 Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 May 27, 2008



49.        Cornell Univ. v. Hewlett-Packard Co., 2008 U.S. Dist. LEXIS 41914
           Overview: In a patent infringement action, defendant corporation would not be         Jurisdiction
           permitted to argue to the jury that plaintiffs had to prove that they manufactured,   U.S. Federal
           sold, or licensed servers, workstations, or their components to avail themselves of   Court
           the entire market value rule.                                                         United States District
                                                                                                 Court for the
                                                                                                 Northern District of
                                                                                                 New York
                                                                                                 Date
                                                                                                 May 27, 2008



50.        Deuterium Corp. v. United States, 16 Cl. Ct. 454
           Overview: The court found defendant United States' first accused process did not      Jurisdiction
           infringe plaintiff's patented process because U.S.' process did not reach the         U.S. Federal
           substantially same results as plaintiff's process.                                    Court
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 27 of 43 Page ID
                                       #:11980                                 Page 19 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    March 09, 1989



51.        Deuterium Corp. v. United States, 19 Cl. Ct. 697
           Overview: The United States was required to release certain documents in an              Jurisdiction
           infringement action because the patent holder showed a substantial need to discover      U.S. Federal
           them, but the attorney-client privilege and the work product doctrine applied to other   Court
           documents.                                                                               United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    March 12, 1990



52.        Dunham v. Secretary of HHS, 18 Cl. Ct. 633
           Overview: Parents of a deceased child received compensation for their daughter's         Jurisdiction
           death under the National Childhood Vaccine Compensation Program.                         U.S. Federal
                                                                                                    Court
                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    November 22, 1989



53.        DWS, Inc. v. United States, 18 Cl. Ct. 453
           Overview: Contractor, who had challenged termination before the Armed Services           Jurisdiction
           Board of Contract Appeals, was collaterally estopped from litigating the same facts      U.S. Federal
           before the Claims Court.                                                                 Court
                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    October 24, 1989



54.        Giuliani Contractor Co., 21 Cl. Ct. 81
           Overview: Defendant federal government established that the convenience of the           Jurisdiction
           parties, convenience of witnesses, and interest of justice justified having a case       U.S. Federal
           transferred in a government contract dispute where the claims arose out of the same      Court
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 28 of 43 Page ID
                                       #:11981                                 Page 20 of 31
                       Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                     United States Claims
           contract.
                                                                                                     Court
                                                                                                     Date
                                                                                                     July 26, 1990



55.        Gould, Inc. v. United States, 19 Cl. Ct. 257
           Overview: Contractor was not entitled to reformation of its defaulted multiyear           Jurisdiction
           procurement contract with the government where the allegations of its complaint           U.S. Federal
           failed to demonstrate that it was an intended beneficiary of the contract, as required    Court
           by statute.                                                                               United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     January 16, 1990



56.        Halbert v. United States, 17 Cl. Ct. 596
                                                                                                     Jurisdiction
                                                                                                     U.S. Federal
                                                                                                     Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     August 09, 1989



57.        Holloway Constr. Co. v. United States, 18 Cl. Ct. 326
           Overview: Because a contractor did not show that it suffered individual harm from         Jurisdiction
           bad weather and inflation due to the federal government's suspension of its               U.S. Federal
           construction contract, the contractor was not entitled to additional compensation.        Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     October 11, 1989



58.        Hoppmann Corp. v. United States, 18 Cl. Ct. 220
           Overview: A corporation's duty to inquire was not invoked where ambiguities in the        Jurisdiction
           federal government's bid solicitation contract, if any, were not so glaring. Any latent   U.S. Federal
           ambiguity or omission would be construed against the federal government.                  Court
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 29 of 43 Page ID
                                       #:11982                                 Page 21 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    September 18, 1989



59.        Hubbs v. United States, 20 Cl. Ct. 423
           Overview: Credit corporation was not negligent in failing to deposit draft instrument    Jurisdiction
           related to loan agreement since risk of loss was on borrower for payments and            U.S. Federal
           corporation had shown that the deposit was within reasonable time.                       Court
                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    May 14, 1990



60.        Hydro Group, Inc. v. United States, 17 Cl. Ct. 668
           Overview: As a result of the patent ambiguity in the invitation for bids, it was         Jurisdiction
           necessary for the successful bidder to seek clarification from the government prior to   U.S. Federal
           submitting a bid. Genuine issues of fact precluded the entry of summary judgment.        Court
                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    July 25, 1989



61.        Ip Innovation L.L.C. v. Google Inc., 2010 U.S. Dist. LEXIS 146553
                                                                                                    Jurisdiction
                                                                                                    U.S. Federal
                                                                                                    Court
                                                                                                    United States District
                                                                                                    Court for the Eastern
                                                                                                    District of Texas,
                                                                                                    Marshall Division
                                                                                                    Date
                                                                                                    January 06, 2010



62.        IP Innovation L.L.C. v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 139920
                                                                                                    Jurisdiction
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 30 of 43 Page ID
                                       #:11983                                 Page 22 of 31
                   Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States District
                                                                                          Court for the Eastern
                                                                                          District of Texas,
                                                                                          Marshall Division
                                                                                          Date
                                                                                          September 20, 2010



63.        IP Innovation L.L.C. v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 145350
                                                                                          Jurisdiction
                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States District
                                                                                          Court for the Eastern
                                                                                          District of Texas,
                                                                                          Marshall Division
                                                                                          Date
                                                                                          October 13, 2010



64.        IP Innovation L.L.C. v. Red Hat, Inc., 2010 U.S. Dist. LEXIS 145351
                                                                                          Jurisdiction
                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States District
                                                                                          Court for the Eastern
                                                                                          District of Texas,
                                                                                          Marshall Division
                                                                                          Date
                                                                                          October 13, 2010



65.        King v. United States, 19 Cl. Ct. 703
                                                                                          Jurisdiction
                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States Claims
                                                                                          Court
                                                                                          Date
                                                                                          March 13, 1990
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 31 of 43 Page ID
                                       #:11984                                 Page 23 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


66.        Kinne v. United States, 21 Cl. Ct. 104
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 July 19, 1990



67.        Lang Bros., Inc. v. United States, 20 Cl. Ct. 551
                                                                                                 Jurisdiction
                                                                                                 U.S. Federal
                                                                                                 Court
                                                                                                 United States Claims
                                                                                                 Court
                                                                                                 Date
                                                                                                 June 01, 1990



68.        Loral Fairchild Corp. v. Victor Co., 1995 U.S. Dist. LEXIS 20412
           Overview: In a patent infringement action, summary judgment was not warranted         Jurisdiction
           when there was circumstantial evidence of a manufacturer's intent to induce           U.S. Federal
           infringement because there was a genuine issue of material fact that required         Court
           resolution for a jury.                                                                United States District
                                                                                                 Court for the Eastern
                                                                                                 District of New York
                                                                                                 Date
                                                                                                 November 07, 1995



69.        Loral Fairchild Corp. v. Victor Co. of Japan, 931 F. Supp. 1044
           Overview: In a patent holder's infringement action against a first manufacturer and   Jurisdiction
           other manufacturers, the court certified an immediate appeal from the judgment for    U.S. Federal
           the first manufacturer. The judgment was final, and there was no just reason for      Court
           delay.                                                                                United States District
                                                                                                 Court for the Eastern
                                                                                                 District of New York
                                                                                                 Date
                                                                                                 July 16, 1996
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 32 of 43 Page ID
                                       #:11985                                 Page 24 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


70.        Loral Fairchild Corp. v. Victor Co. of Japan, Ltd., 208 F. Supp. 2d 344
                                                                                                    Jurisdiction
                                                                                                    U.S. Federal
                                                                                                    Court
                                                                                                    United States District
                                                                                                    Court for the Eastern
                                                                                                    District of New York
                                                                                                    Date
                                                                                                    June 07, 2002



71.        Loral Fairchild Corp. v. Victor Co. of Japan, Ltd., 2000 U.S. Dist. LEXIS 21565
           Overview: In plaintiff's patent infringement suit, motions for summary judgment of       Jurisdiction
           invalidity of two remaining defendants were granted. Based on evidence, claim one        U.S. Federal
           of patent was obvious in light of earlier reference in an article, and so was invalid.   Court
                                                                                                    United States District
                                                                                                    Court for the Eastern
                                                                                                    District of New York
                                                                                                    Date
                                                                                                    June 21, 2000



72.        Loral Fairchild Corp. v. Victor Co. of Japan, Ltd., 2002 U.S. Dist. LEXIS 6914
           Overview: In patent suit, patent owner did not commit champerty in transfer of suit      Jurisdiction
           to it; transfer was only small part of substantial commercial transaction. Inequitable   U.S. Federal
           conduct defense was not established; knowledge and intent to deceive were not            Court
           shown.                                                                                   United States District
                                                                                                    Court for the Eastern
                                                                                                    District of New York
                                                                                                    Date
                                                                                                    January 15, 2002



73.        Maitland Bros. Co. v. United States, 20 Cl. Ct. 53
                                                                                                    Jurisdiction
                                                                                                    U.S. Federal
                                                                                                    Court
                                                                                                    United States Claims
                                                                                                    Court
                                                                                                    Date
                                                                                                    March 28, 1990
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 33 of 43 Page ID
                                       #:11986                                 Page 25 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


74.        Massachusetts Bay Transp. Authority v. United States, 21 Cl. Ct. 252
           Overview: Court lacked jurisdiction over claim because it raised premature and            Jurisdiction
           abstract injuries which were not ripe for review as injury would not have been definite   U.S. Federal
           until outcome of ongoing proceedings in Massachusetts court system.                       Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     July 31, 1990



75.        N.C. Citizens for Bus. & Indus. v. United States, 18 Cl. Ct. 106
           Overview: An association was forced to take a limited deduction for unrelated             Jurisdiction
           business income because its magazine sales to nonmembers did not exceed 20                U.S. Federal
           percent of its sales.                                                                     Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     August 28, 1989



76.        Norwood Mfg., Inc. v. United States, 21 Cl. Ct. 300
           Overview: Government was granted summary judgment where plaintiff's contract              Jurisdiction
           was terminated when the product did not meet performance requirements and                 U.S. Federal
           plaintiff breached the contract's warranty of supplies; there was no evidence of bad      Court
           faith by government.                                                                      United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     August 10, 1990



77.        Pender Peanut Corp. v. United States, 20 Cl. Ct. 447
           Overview: The United States Department of Agriculture lacked the authority to             Jurisdiction
           impose a penalty upon a peanut handler that failed to dispose of additional peanuts       U.S. Federal
           in accordance with a statute and a regulation.                                            Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     May 23, 1990



78.        Performance Pricing, Inc. v. Google Inc., 704 F. Supp. 2d 577
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 34 of 43 Page ID
                                       #:11987                                 Page 26 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           Overview: Internet companies were entitled to summary judgment of                            Jurisdiction
           non-infringement in patent owner's action alleging infringement of patent that claimed       U.S. Federal
           methods of doing business over Internet wherein competition was used to determine            Court
           prices; accused online advertising auction systems did not have "price-determining           United States District
           activity" as that term was used in patent.                                                   Court for the Eastern
                                                                                                        District of Texas,
                                                                                                        Marshall Division
                                                                                                        Date
                                                                                                        March 17, 2010



79.        Ristvedt-Johnson, Inc. v. Brandt, Inc., 805 F. Supp. 549
           Overview: A patentee and licensee were entitled to enforce their patents where the           Jurisdiction
           infringer failed to show even a threshold level of materiality or intent to deceive for an   U.S. Federal
           inequitable conduct defense and the record did not support an unclean hands                  Court
           defense.                                                                                     United States District
                                                                                                        Court for the
                                                                                                        Northern District of
                                                                                                        Illinois, Eastern
                                                                                                        Division
                                                                                                        Date
                                                                                                        April 02, 1992



80.        Rust Communs. Grp. v. United States, 20 Cl. Ct. 392
           Overview: Summary judgment on corporate tax issue regarding sale of radio                    Jurisdiction
           stations as partial liquidation to shareholders denied because there were disputed           U.S. Federal
           factual issues. Tax assessment was penalty and corporation could not deduct                  Court
           assessment as theft loss.                                                                    United States Claims
                                                                                                        Court
                                                                                                        Date
                                                                                                        May 14, 1990



81.        Shaw v. Secretary of HHS, 18 Cl. Ct. 646
           Overview: In an action under the National Childhood Vaccine Injury Act of 1986 in            Jurisdiction
           which parents sought compensation for injuries to their son resulting from a measles         U.S. Federal
           vaccine, additional medical evidence was needed to show proximate cause and                  Court
           cause in fact.                                                                               United States Claims
                                                                                                        Court
                                                                                                        Date
                                                                                                        November 07, 1989
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 35 of 43 Page ID
                                       #:11988                                 Page 27 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


82.        Shaw v. Secretary of HHS, 19 Cl. Ct. 334
                                                                                                  Jurisdiction
                                                                                                  U.S. Federal
                                                                                                  Court
                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  January 31, 1990



83.        Siegfried v. Secretary of HHS, 19 Cl. Ct. 323
                                                                                                  Jurisdiction
                                                                                                  U.S. Federal
                                                                                                  Court
                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  January 22, 1990



84.        Solitron Devices, Inc. v. United States, 16 Cl. Ct. 561
           Overview: A taxpayer did not set forth exceptional circumstances justifying the        Jurisdiction
           extraordinary relief of reopening a previous tax court action, and in any event, the   U.S. Federal
           Internal Revenue Code deprived the court of jurisdiction to grant the relief sought.   Court
                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  March 29, 1989



85.        Stegall v. United States, 19 Cl. Ct. 765
                                                                                                  Jurisdiction
                                                                                                  U.S. Federal
                                                                                                  Court
                                                                                                  United States Claims
                                                                                                  Court
                                                                                                  Date
                                                                                                  March 13, 1990



86.        Strother v. Secretary of HHS, 18 Cl. Ct. 816
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 36 of 43 Page ID
                                       #:11989                                 Page 28 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                                   Jurisdiction
                                                                                                   U.S. Federal
                                                                                                   Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   November 17, 1989



87.        Strother v. Secretary of HHS, 21 Cl. Ct. 365
                                                                                                   Jurisdiction
                                                                                                   U.S. Federal
                                                                                                   Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   August 14, 1990



88.        Taylor v. United States, 18 Cl. Ct. 713
                                                                                                   Jurisdiction
                                                                                                   U.S. Federal
                                                                                                   Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   November 21, 1989



89.        Tenneco, Inc. v. United States, 17 Cl. Ct. 345
           Overview: The taxpayer was not reimbursed for tax paid on exempt items when the         Jurisdiction
           taxpayer failed to show that it was responsible for and had paid excise tax for items   U.S. Federal
           and had not passed them on to its customers.                                            Court
                                                                                                   United States Claims
                                                                                                   Court
                                                                                                   Date
                                                                                                   July 07, 1989



90.        United Food Services, Inc. v. United States, 19 Cl. Ct. 539
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 37 of 43 Page ID
                                       #:11990                                 Page 29 of 31
                      Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


           Overview: Plaintiff contractor was not entitled to equitable adjustment under the         Jurisdiction
           change clause to its contract for providing food services to the military since the       U.S. Federal
           contract, properly construed, required the provision of said services.                    Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     February 22, 1990



91.        Villier v. United States, 17 Cl. Ct. 341
                                                                                                     Jurisdiction
                                                                                                     U.S. Federal
                                                                                                     Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     June 29, 1989



92.        Webb & Assoc. v. United States, 19 Cl. Ct. 650
           Overview: Claims Court retained jurisdiction over eminent domain claim when               Jurisdiction
           pending counterclaim in federal district court would not necessarily result in award of   U.S. Federal
           full monetary relief; breach of contract claim dismissed.                                 Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     February 28, 1990



93.        Western Empire Constructors, Inc. v. United States, 20 Cl. Ct. 668
                                                                                                     Jurisdiction
                                                                                                     U.S. Federal
                                                                                                     Court
                                                                                                     United States Claims
                                                                                                     Court
                                                                                                     Date
                                                                                                     June 13, 1990



94.        Willcox v. Secretary of HHS, 18 Cl. Ct. 870
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 38 of 43 Page ID
                                       #:11991                                 Page 30 of 31
                     Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


                                                                                               Jurisdiction
                                                                                               U.S. Federal
                                                                                               Court
                                                                                               United States Claims
                                                                                               Court
                                                                                               Date
                                                                                               December 01, 1989



95.        XXX Constr. Co. v. United States, 16 Cl. Ct. 491
           Overview: Contract language regarding amount of acres to be worked ambiguous        Jurisdiction
           and, since ambiguity was latent, contra proferentem principle applied, and accord   U.S. Federal
           and satisfaction did not extinguish claim for payment for additional work.          Court
                                                                                               United States Claims
                                                                                               Court
                                                                                               Date
                                                                                               March 15, 1989



96.        Blue Cross & Blue Shield Asso. v. United States, 17 Cl. Ct. 558
           Overview: A health insurance association providing benefits to government           Jurisdiction
           employees and retirees violated Georgia law when it used mandatory statutory        U.S. Federal
           reserve funds to pay ordinary business expenses.                                    Court
                                                                                               United States Claims
                                                                                               Court
                                                                                               Date
                                                                                               July 12, 1989



97.        Pa Advisors, LLC v. Google, Inc., 2010 U.S. Dist. LEXIS 147978
                                                                                               Jurisdiction
                                                                                               U.S. Federal
                                                                                               Court
                                                                                               United States District
                                                                                               Court for the Eastern
                                                                                               District of Texas,
                                                                                               Marshall Division
                                                                                               Date
                                                                                               May 19, 2010
      Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 39 of 43 Page ID
                                       #:11992                                 Page 31 of 31
                   Lexis Advance® Profile Suite Report:Created on 5/29/2020 10:28:31 PM


98.        Widevine Techs., Inc. v. Verimatrix, Inc., 2010 U.S. Dist. LEXIS 149932
                                                                                          Jurisdiction
                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States District
                                                                                          Court for the Eastern
                                                                                          District of Texas,
                                                                                          Marshall Division
                                                                                          Date
                                                                                          March 11, 2010



99.        Pender Peanut Corp. v. United States, 21 Cl. Ct. 95
                                                                                          Jurisdiction
                                                                                          U.S. Federal
                                                                                          Court
                                                                                          United States Claims
                                                                                          Court
                                                                                          Date
                                                                                          August 02, 1990
   PUBLICATIONS OF RANDALL R. RADER

   ARTICLES
 1 Make Patent Trolls Pay in Court (with C.V. Chien and D. Hricik)            New York Times                           2013   https://socalip.org/wp‐content/uploads/2013/06/make‐patent‐
                                                                                                                              trolls‐pay‐in‐court‐nytimes.pdf
 2 Addressing the Elephant: The Potential Effects of the Patent Cases Pilot   62 Am. U. L. Rev. 1105                   2013   https://heinonline.org/HOL/LandingPage?handle=hein.journals
   Program and Leahy-Smith America Invents Act                                                                                /aulr62&div=32&id=&page=
 3 The State of Patent Litigation                                             21 Fed. Cir. B.J. 331                    2011   https://heinonline.org/HOL/LandingPage?handle=hein.journals
                                                                                                                              /fedcb21&div=20&id=&page=
 4 The Honorable Judge Randall R. Rader, Chief Judge of the Court of          2 Cybaris Intell. Prop. L. Rev. 1        2011   https://heinonline.org/HOL/LandingPage?handle=hein.journals
   Appeals for the Federal Circuit: The Most Pressing Issues in IP Law                                                        /cybaris2&div=2&id=&page=
   Today
 5 Always at the Margin: Inequitable Conduct in Flux                          59 Am. U. L. Rev. 777                    2010   https://digitalcommons.wcl.american.edu/cgi/viewcontent.cgi
                                                                                                                              ?referer=https://scholar.google.com/&httpsredir=1&article=10
                                                                                                                              14&context=aulr
 6 Functional Claiming: Contributions and Confusion                           6 Int'l Intell. Prop. L. & Pol'y 59-1    2001

 7 The United States Court of Appeals for the Federal Circuit: The Promise    5 Marq. Intell. Prop. L. Rev. 1          2001   https://heinonline.org/HOL/LandingPage?handle=hein.journals
   and Perils of a Court of Limited Jurisdiction                                                                              /marq5&div=4&id=&page=
 8 Commentary: The State Street Decision                                      4 Int'l Intell. Prop. L. & Pol'y 40-1    2000   https://heinonline.org/HOL/LandingPage?handle=hein.journals
                                                                                                                              /inteproy4&div=45&id=&page=
 9 Commentary: Improving Patent Jury Trial                                    4 Int'l Intell. Prop. L. & Pol'y 49-1    2000

10 Commentary: U.S. Patent Law Issues                                         4 Int'l Intell. Prop. L. & Pol'y 58-1    2000   https://heinonline.org/HOL/LandingPage?handle=hein.journals
                                                                                                                              /inteproy4&div=63&id=&page=
11 Specialized Courts: The Legislative Response                               40 Am. U. L. Rev. 1003                   1991   https://digitalcommons.wcl.american.edu/cgi/viewcontent.cgi
                                                                                                                                                                                                                         #:11993




                                                                                                                              ?article=1849&context=aulr
12 Evaluate Your Own Performance on the Bench                                 30 Judges J. 33                          1991   https://heinonline.org/HOL/LandingPage?handle=hein.journals
                                                                                                                              /judgej30&div=53&id=&page=
13 The Independence of the Judiciary: A Critical Aspect of the Confirmation   77 Ky. L.J. 767                          1989   https://uknowledge.uky.edu/cgi/viewcontent.cgi?article=1916
   Process                                                                                                                    &context=klj
14 1984 Comprehensive Crime Control Act: Changing the Course of Federal       33 Fed. B. News & J. 366                 1986
   Criminal Law
15 Reforming the Exclusionary Rule                                            31 Fed. B. News & J. 250                 1984
16 Section 1983, the Civil Civil Rights Action: Legislative and Judicial      15 Cumb. L. Rev. 571                     1984   https://heinonline.org/HOL/LandingPage?handle=hein.journals
   Directions                                                                                                                 /cumlr15&div=27&id=&page=
17 The Fee Awards Act of 1976: Examining the Foundation for Legislative       18 J. Marshall L. Rev. 77                1984   https://heinonline.org/HOL/LandingPage?handle=hein.journals
   Reform of Attorney's Fees Shifting                                                                                         /jmlr18&div=10&id=&page=
18 Legislating a Remedy for the Fourth Amendment                              23 S. Tex. L.J. 585                      1982
19 Chaining the Court to the Constitution                                     25 Modern Age 243                        1981   https://search.proquest.com/openview/61f0c9e44d5b2ff2be8
                                                                                                                              1101e93eae4ad/1?pq‐origsite=gscholar&cbl=1819501
20 Recent Patent Law Cases in the United States: Festo's Effect on Patent     Software Information Center of          undated https://www.softic.or.jp/symposium/open_materials/10th/en/
   Acquisition Practices                                                      Japan                                           rader‐en.pdf
                                                                                                                                                                                        Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 40 of 43 Page ID
  BOOKS
1 Cases and Materials on Patent Law (with M.J. Adelman and J.R.
  Thomas)                                                                      West Academic Publishing
2 Patent Law in Nutshell (with B. Christoff)                                   West Academic Publishing
3 美国专利法 (with M.J. Adelman and G.P. Klancnik )
4 A Blueprint for Judicial Reform (with P.B. McGuigan)                         University Press of America
5 Law, Policy and Monetization in Intellectual Property (with K. Nagasawa
  and T. Voit)                                                                 Cambridge Scholars Publishing
6 Intellectual Property Protection and Dispute Settlement (in Contemporary                                     1996
  Asian Studies Series-Intellectual Property Protection in the Asian-Pacific                                          https://digitalcommons.law.umaryland.edu/cgi/viewcontent.cg
  Region: A Comparative Study)                                                                                        i?article=1134&context=mscas
                                                                                                                                                                                                                #:11994
                                                                                                                                                                               Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 41 of 43 Page ID
        Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 42 of 43 Page ID
                                         #:11995



                            JUDGE RANDALL R. RADER PRIOR TESTIMONY


        Matter                 Court                Parties                 Attorneys                Nature of the
                                                                                                     proceedings
Wi-LAN Inc. v.            International    Wi-LAN Inc., BelAir   Wi-LAN: Lawrence Thacker        Arbitration
BelAir Networks           Centre For       Networks Inc., and    and Ren Bucholz                 regarding the scope
Inc. and                  Dispute          Telefonaktiebolaget   Ericsson and BelAir: Joel       of a license between
Telefonaktiebolaget       Resolution       LM Ericsson           Richler, Catherine Beagan       Wi-LAN and
LM Ericsson                                                      Flood, Rahat Godil, and Laura   BelAir Networks
                                                                 Dougan                          (BelAir) that was
                                                                                                 assigned to
                                                                                                 Telefonaktiebolaget
                                                                                                 LM Ericsson
                                                                                                 (LME) after its
                                                                                                 acquisition of
                                                                                                 BelAir.
Civil Appeal 2167/16      Supreme Court    Sanofi                Liad Whatstein & Co.            Appeal form a
Sanofi v. Unipharm        of Israel                                                              judgement given by
(Plavix Litigation in                      Unipharm              Adi Levit & Co.                 the Central District
Israel)*                                                                                         Court/weak patent
                                                                                                 application/Fraud on
                                                                                                 the Patent Office
Abengoa S.A. vs.          Corte Española   Abengoa, SA           José María Alonso, Alfonso
Compañía Española de      de Arbitraje                           Gómez-Acebo and José Manuel
Seguros de Crédito a                       CESCE                 Maza                            Arbitration based on a
la Exportación, S.A.                                                                             failure to pay on
Compañía de Seguros                                              José Antonio Rodríguez, María   insurance coverage.
y Reaseguros                                                     José Menéndez, Raquel
(CESCE)*                                                         Mendienta, Francisco de León


In the matter of an       Hong Kong        AU Optronics          Winnie Tam SC and Benny Lo -
arbitration pursuant to   International    Corporation           Hong Kong Counsel for the
the Hong Kong             Arbitration                            Claimant
                                           TCL
International             Centre                                 JOHN M.Y. YAN S.C. and
                                           multimedia
Arbitration Center                         Technology            PHILIPS B.F. WONG - HK
Administered                               Holding               Counsel for the Respondents     Patent infringement
arbitration rules 2013                     Limited                                               arbitration involving
Case No                                                          JOHN F. RABENA, SUGHRUE         two patents
HKIAC/A15155*                              TCL                   MION, PLLC - US Counsel for
                                           Corporation           the Respondents, WILKINSON &
                                           SHENZHEN              GRIST - Solicitors for the
                                           CHINA STAR            Respondents
                                           OPTOELECTR
                                           ONICS
                                           TECHNOLOG
                                           Y CO. LTD
        Case 2:16-cv-00371-SVW-MRW Document 299-10 Filed 06/04/20 Page 43 of 43 Page ID
                                         #:11996




Acacia Research v.       AMERICAN             Acacia Research,           Attorneys for Claimants – Marc J.
Boston Scientific        ARBITRATION          Boston Scientific          Schneider, Travis R. Brennan,
Corporation*             ASSOCIATION          Corporation                David M. Keithly, Stradling
                         COMMERCIAL                                      Yocca Carlson & Rauth               Breach of contract,
                         ARBITRATION                                                                         fraud
                         RULES, Case                                     Attorneys for Counterclaimant-
                         No: 02-15-0004-                                 Matthew W. Wolf, Edward Han,
                         9460                                            Amy DeWitt, James A. Kaiser,
                                                                         Arnold & Porter Kaye Scholer
White v. Boston          United States        Dr. Jennifer White,        Attorneys for Plaintiff- Steven
Scientific               District Court for   Boston Scientific          Bauer, Safraz Ishmael, Proskauer
Corporation*             the District of      Corporation                Rose LLP                            Patent infringement
                         Massachusetts
                         Civil Action No.                                Attorneys for Defendant – John E.
                         1:17-cv-11039-                                  Nilsson, Maxwell C. Preston,
                         JGD                                             Arnold & Porter Kaye Scholer
                                                                         LLP
SAS Institute Inc. v.    The High Court,      SAS Institute Inc. and     Claire Blewett                      Fraud and UDTPA
World Programming        Commercial           World Programming                                              claims in English
Limited Case No. CL-     Court, Queen’s       Limited                    Brown Rudnick LLP                   Proceedings and the
2017-000749              Branch Division                                                                     U.S. Proceedings
Merial Inc. and Merial   31° Vara Federal     Merial Inc. and Merial     Quinn Emanuel: Ray Nimrod,
Sall.de Animal Ltda.     da Se«;ao            Sall.de Animal Ltda.       Greg Bonifield and Amanda
v. Instituto Nacional    Judiciaria do Rio                               Antons on behalf of Intervet        Brazil invalidity
da Propriedade           de Janeiro           Instituto Nacional da                                          proceeding.
Industrial (BRPTO)                            Propriedade                Licks: Otto Licks on behalf of
and Intervet                                  Industrial (BRPTO)         Intervet.
International B.V.
                                              and Intervet
                                              International B.V.
McCain Foods             Federal Court of     McCain Foods Limited       Steven Garland and Daniel
Limited v. J.R.          Canada               J.R. Simplot Company       Hnatchuk, Smart & Biggar LLP,
Simplot Company and                           Simplot Canada (II)        on behalf of J.R. Simplot
Simplot Canada (II)                           Limited                    Company and Simplot Canada (II)     Patent infringement
Limited v. Elea                               Elea Vertriebs-und-        Limited
Vertriebs-und-                                Vemarktungsgesellscha
Vermarktungsgesellsc                          ft, mbH                    Mark Edward Davis and Chelsea
haft, mbH; Federal                                                       Nimmo, Norton Rose Fulbright
Court File No. T-                                                        Canada LLP, on behalf of McCain
1624-17*                                                                 Foods Limited

                                                                         Jason Markwell and Benjamin
                                                                         Reingold, Belmore Neidrauer
                                                                         LLP, on behalf of Elea-Vertriebs-
                                                                         und-Vermarktungsgesellschaft,
                                                                         mbH.

           *Testimony is available to the expert or the party for which the expert testified.
